EXHIBIT 10.2
1992 INCENTIVE STOCK OPTION PLAN
FOR KEY EMPLOYEES OF
FIRST FINANCIAL BANKSHARES, INC.
AND ITS SUBSIDIARIES

 



--------------------------------------------------------------------------------



 



FIRST FINANCIAL BANKSHARES, INC.
1992 INCENTIVE STOCK OPTION PLAN
1. Purpose.
     The purpose of the Plan is to attract and retain employees to First
Financial Bankshares, Inc., a Texas corporation (the “Corporation”), and to its
Subsidiaries (hereafter defined) and to provide such persons and employees of
the Corporation and its Subsidiaries with a proprietary interest in the
Corporation through the granting of Stock Options and related Stock Appreciation
Rights that will

(a)   increase the interest of the employees in the Corporation’s welfare;   (b)
  furnish an incentive to the employees to continue their services for the
Corporation; and   (c)   provide a means through which the Corporation may
attract able persons to enter its employ.

2. Definitions.
     For the purpose of this Plan, unless the context requires otherwise, the
following terms shall have the meanings indicated:

(a)   “Board” means the board of directors of the Corporation.   (b)   “Change
in Control” means the occurrence of any of the following events: (i) there shall
be consummated (x) any consolidation or merger of the Corporation in which the
Corporation is not the continuing or surviving corporation or pursuant to which
shares of the Corporation’s Common Stock would be converted into cash,
securities or other property, other than a merger of the Corporation in which
the holders of the Corporation’s Common Stock immediately prior to the merger
have the same proportionate ownership of common stock of the surviving
corporation immediately after the merger, or (y) any sale, lease, exchange or
other transfer (excluding transfer by way of pledge or hypothecation), in one
transaction or a series of related transactions, of all, or substantially all,
of the assets of the Corporation, (ii) the stockholders of the Corporation
approve any plan or proposal for the liquidation or dissolution of the
Corporation, (iii) any “person” (as such term is defined in Section 3(a)(9) or
Section 13(d)(3) under the 1934 Act or any “group” (as such term is used in
Rule 13d-5 promulgated under the 1934 Act), other than the Corporation or any
successor of the Corporation or any Subsidiary of the Corporation or any
employee benefit plan of the Corporation or any Subsidiary (including such
plan’s trustee), becomes a beneficial owner for purposes of Rule 13d-3
promulgated under the 1934 Act, directly or indirectly, of securities of the
Corporation representing 50.1% or more of the Corporation’s then outstanding
securities having the right to vote in the election of directors, or (iv) during
any period of two consecutive years, individuals

 



--------------------------------------------------------------------------------



 



    who, at the beginning of such period constituted the entire Board, cease for
any reason (other than death) to constitute a majority of the directors, unless
the election, or the nomination for election, by the Corporation’s stockholders,
of each new director was approved by a vote of at least two-thirds of the
directors then still in office who were directors at the beginning of the
period.   (c)   “Code” means the Internal Revenue Code of 1986, as amended.  
(d)   “Common Stock” means the common stock which the Corporation is currently
authorized to issue or may in the future be authorized to issue.   (e)  
“Corporation” means First Financial Bankshares, Inc., a Texas corporation.   (f)
  “Date of Grant” means the effective date on which a Stock Option or related
Stock Appreciation Right is awarded to an employee or director as set forth in
the stock option agreement.   (g)   “1934 Act” means the Securities Exchange Act
of 1934, as amended.

(h)   “Option Period” means the period during which a Stock Option or related
Stock Appreciation Right may be exercised.   (i)   “Participant” means any
employee or director of the Corporation or a Subsidiary who is, or who is
proposed to be, a recipient of a Stock Option or related Stock Appreciation
Right.   (j)   “Plan” means this Incentive Stock Option Plan as amended from
time to time.   (k)   “Stock Appreciation Right” means a right to receive cash
equal to the excess fair market value of the Common Stock granted to a
Participant under this Plan.   (l)   “Stock Option” means an option to purchase
Common Stock of the Corporation granted to a Participant under this Plan and
which is intended to qualify as an incentive stock option under Section 422 of
the Code.   (m)   “Subsidiary” means any corporation in an unbroken chain of
corporations beginning with the Corporation if, at the time of the granting of
the Stock Option or related Stock Appreciation Right, each of the corporations
other than the last corporation in the unbroken chain owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in the chain, and “Subsidiaries” means more than one of any
such corporations.

3. Administration.
     Subject to the terms of this Paragraph 3, the Plan shall be administered by
the Stock Option Committee (the “Committee”) of the Board which shall consist of
at least three members. Any member of the Committee may be removed at any time,
with or without cause, by resolution of the Board. Any vacancy occurring in the
membership of the Committee may be filled by

-2-



--------------------------------------------------------------------------------



 



appointment by the Board. Each member of the Committee, at the time of his
appointment to the Committee and while he is a member thereof, must be
“disinterested,” as defined in Rule 16b-3 promulgated under the 1934 Act or any
predecessor provision thereto, as applicable.
     The Committee shall select one of its members to act as its Chairman, and
shall make such rules and regulations for its operation as it deems appropriate.
A majority of the Committee shall constitute a quorum and the act of a majority
of the members of the Committee present at a meeting at which a quorum is
present shall be the act of the Committee. Subject to the terms hereof, the
Committee shall designate from time to time the key employees to whom Stock
Options or Stock Appreciation Rights will be granted, interpret the Plan,
prescribe, amend and rescind any rules and regulations necessary or appropriate
for the administration of the Plan, and make such other determinations and,
subject to the terms of the Plan, take such other action as it deems necessary
or advisable. In this regard, the Committee shall consider and give appropriate
weight to input from representatives of management of the Corporation regarding
the contributions or potential contributions to the Corporation of certain of
the employees or potential employees of the Corporation. Except as provided
below, any interpretation, determination or other action made or taken by the
Committee shall be final, binding and conclusive on all interested parties,
including the Corporation and all Participants.
4. Eligibility.
     Any employee of the Corporation or its Subsidiaries whose judgment,
initiative and efforts contributed or may be expected to contribute to a
successful performance of the Corporation is eligible to participate in the
Plan. Non-employee directors shall not be eligible to receive Stock Options
under the Plan.
5. Shares Subject to Plan.
     The Board may not grant Stock Options or related Stock Appreciation Rights
under the Plan for more than 100,000 shares of Common Stock of the Corporation
(as may be adjusted in accordance with Section 22 hereof). Shares to be optioned
and sold may be made available from either authorized but unissued Common Stock
or Common Stock held by the Corporation in its treasury. Shares that by reason
of the expiration of a Stock Option or otherwise are no longer subject to
purchase pursuant to a Stock Option granted under the Plan may be reoffered
under the Plan.
6. Stock Ownership Limitation for Options.
     No Stock Option may be granted to an employee who owns more than 10% of the
total combined voting power of all classes of stock of the Corporation or its
Subsidiaries. This limitation will not apply if the Stock Option price is at
least 110% of the fair market value of the Common Stock on the Date of Grant and
such Stock Option by its terms is not exercisable after the expiration of five
(5) years from the Date of Grant.
7. Limitation on Exercises and Grants of Options.
     To the extent required by the Code, the exercise of Stock Options granted
under the Plan shall be subject to the $100,000 calendar-year limit set forth in
Section 422(d) of the Code.

-3-



--------------------------------------------------------------------------------



 



     The aggregate fair market value (determined as of the Date of Grant) of the
stock for which any Participant may be granted Stock Options in any calendar
year under the Plan shall not exceed the sum of (i) $100,000, plus (ii) any
“unused limit carryover” (as defined in Section 422A(c)(4) of the Code, as it
provided prior to its being repealed in Section 321(a) of Public Law 99-514) to
such year.
8. Allotment of Shares.
     The Committee shall determine the number of shares of Common Stock to be
offered from time to time by grant of Stock Options or Stock Appreciation Rights
to Participants under the Plan. The grant of a Stock Option or Stock
Appreciation Right to a Participant shall not be deemed either to entitle the
Participant to, or to disqualify the Participant from, participation in any
other grant of Stock Options or Stock Appreciation Rights under the Plan.
9. Grant of Options and Stock Appreciation Rights.
     The grant of Stock Options or related Stock Appreciation Rights shall be
evidenced by stock option agreements setting forth such terms and provisions as
are approved by the Committee, but not inconsistent with the Plan, including
provisions that may be necessary to assure that the Stock Option is an incentive
stock option under the Code. The Corporation shall execute stock option
agreements with the Participants after approval of the issuance of Stock Options
or Stock Appreciation Rights. The Plan shall be submitted to the Corporation’s
stockholders for approval; however, the Board may grant Stock Options or Stock
Appreciation Rights under the Plan prior to the time of stockholder approval.
10. Option Price.
     The option price for each Stock Option shall not be less than 100% of the
fair market value per share of the Common Stock on the Date of Grant. The
Committee shall determine the fair market value of the Common Stock on the Date
of Grant and shall set forth the determination in its minutes, using any
reasonable valuation method.
11. Option Period for Options and Stock Appreciation Rights.
     The Option Period for each Stock Option and Stock Appreciation Right will
begin and terminate on the dates specified by the Committee, but may not
terminate later than ten years from the Date of Grant. No Stock Option or Stock
Appreciation Right granted under the Plan may be exercised at any time after its
term. The Committee may provide for exercise of Stock Options or Stock
Appreciation Rights immediately or in installments and upon such other terms,
conditions and restrictions as it may determine, including granting the
Corporation the right to repurchase shares issued upon exercise of options.
12. Payment of Option Price.
     Full payment for shares purchased upon exercise of a Stock Option shall be
made in cash, or at the option of the Committee by the Participant’s delivery to
the Corporation of previously-acquired shares of Common Stock which have a fair
market value equal to the option price, or in any combination of cash and shares
of Common Stock having an aggregate fair market value equal to the option

-4-



--------------------------------------------------------------------------------



 



price. In the event the Committee determines to permit a Participant to purchase
shares pursuant to the exercise of an option hereunder with previously-acquired
shares, the Committee may permit the Participant to use shares which he either
purchased in the open market or acquired upon the exercise of options under the
Plan or any other stock option plan of the Company, including options for which
the purchase price was paid, in full or in part, with previously-acquired
shares.
     No shares may be issued until full payment of the purchase price therefor
has been made, and a Participant will have none of the rights of a stockholder
until shares are issued to him.
13. Exercise of Option and Stock Appreciation Rights.
     Each Stock Option and any Stock Appreciation Right granted under the Plan
may be exercised during the Option Period, at such times and in such amounts, in
accordance with the terms and conditions and subject to such restrictions as are
set forth in the applicable stock option agreements; except that no Stock Option
or Stock Appreciation Right granted hereunder to a Participant shall be
exercisable while there is outstanding any Stock Option or Stock Appreciation
Right previously granted to a Participant. Except as provided in paragraph 16
below, no Stock Option or Stock Appreciation Right may be exercised at any time
unless the Participant is employed by the Corporation or a Subsidiary and has
continuously remained an employee at all times since the Date of Grant. If the
Committee imposes conditions upon exercise, then subsequent to the Date of Grant
the Committee may, also in its sole discretion, accelerate the date on which all
or any portion of the Stock Options or related Stock Appreciation Rights may be
exercised. In no event may a Stock Option be exercised or shares be issued
pursuant to an option if any necessary listing of the shares on a stock exchange
or any registration under state or federal securities laws required under the
circumstances has not been accomplished.
14. Stock Appreciation Rights.
     Any Stock Option granted under the Plan may, in the discretion of the
Committee, include a Stock Appreciation Right. Each Stock Appreciation Right
shall be related to a specific Stock Option granted under the Plan, shall be
granted concurrently with the Stock Option to which it relates and shall not be
exercisable to any greater extent than the related Stock Option is exercisable.
     A Stock Appreciation Right shall entitle the Participant at his election to
surrender to the Corporation the Stock Option, or portion thereof, as the
Participant shall choose, and to receive from the Corporation in exchange
therefor cash in an amount equal to the excess (if any) of the fair market value
(as of the date of the exercise of the Stock Appreciation Right) of one share
over the purchase price per share specified in such Stock Option, multiplied by
the total number of shares called for by the Stock Option, or portion thereof,
which is so surrendered. In the discretion of the Committee, the Corporation
shall be entitled to elect instead to settle its obligation arising out of the
exercise of a Stock Appreciation Right, by the distribution of that number of
shares of Common Stock having an aggregate fair market value (as of the date of
the exercise of the Stock Appreciation Right) equal to the amount of cash it
would otherwise be obligated to pay, with a cash settlement to be made for any
fractional share interests, or the Corporation may elect to settle such
obligations in part with stock and in part with cash.

-5-



--------------------------------------------------------------------------------



 



     The right of Participant to exercise a Stock Appreciation Right shall be
canceled if and to the extent the related Stock Option is exercised. The right
of a Participant to exercise a Stock Option shall be canceled if and to the
extent that shares covered by such Stock Option are used to calculate cash or
shares received upon exercise of a related Stock Appreciation Right.
     The fair market value of Common Stock on the date of exercise of a Stock
Appreciation Right shall be determined as of such exercise date in the same
manner as the fair market value of Common Stock on the Date of Grant of Stock is
determined for purposes of paragraph 10 hereof.
15. Agreement to Serve.
     Each Participant granted a Stock Option hereunder shall, as one of the
terms of the grant, as reflected in the stock option agreement, agree that he
will remain in the service of the Corporation or of one of its Subsidiaries for
a period of at least two years from the Date of Grant. Such service shall
(subject to the provisions of paragraph 16 hereof and to the terms of any
contract between the Corporation or any such Subsidiary and such employee) be at
the pleasure of the Board and at such compensation as the Board or any committee
thereof shall determine from time to time. Any termination of such Participant’s
service during such period that is either (i) by the Corporation or such
Subsidiary for cause, or (ii) voluntary on the part of the individual and
without the written consent of the Corporation or such Subsidiary shall be
deemed a violation by the Participant of such agreement. In the event of such
violation, any Stock Option or Stock Appreciation Rights held by the Participant
under the Plan, to the extent not theretofore exercised, shall terminate.
Retirement at the normal retirement date as prescribed from time to time by the
Corporation or such Subsidiary shall be deemed to be a termination of employment
with consent.
16. Termination of Employment of Service.
     In the event a Participant shall cease to be employed by the Corporation or
a Subsidiary, for any reason other than death, disability or retirement, such
Participant’s Stock Options or related Stock Appreciation Rights may be
exercised by the Participant for a period of three (3) months after the
Participant’s termination of employment or service, as the case may be, or until
expiration of the applicable Option Period (if sooner) to the extent of the
shares with respect to which such Stock Options or related Stock Appreciation
Rights could have been exercised by the Participant on the date of termination,
and thereafter to the extent not so exercised, such Stock Options or related
Stock Appreciation Rights shall terminate. In addition, a Participant’s Stock
Options or related Stock Appreciation Rights may be exercised as follows in the
event of such Participant’s death, disability or retirement:

  (a)   Death. In the event of death while employed, all Stock Options or
related Stock Appreciation Rights outstanding shall be exercisable for a period
of twelve (12) months after the Participant’s death or until expiration of the
applicable Option Period (if sooner) to the extent of the shares with respect to
which the Stock Option or related Stock Appreciation Rights could have been
exercised by the

-6-



--------------------------------------------------------------------------------



 



      Participant on the date of the Participant’s death, and such Stock Option
or related Stock Appreciation Rights may only be exercised by the personal
representative of the Participant’s estate, or by the person who acquired the
right to exercise the Stock Option or related Stock Appreciation Rights by
bequest or inheritance or by reason of the Participant’s death; and     (b)  
Disability or Retirement. In the event of termination of employment or service
as the result of retirement or disability (as defined in Section 22(e) of the
Code), all Stock Options or related Stock Appreciation Rights outstanding shall
be exercisable by the Participant or his guardian for a period of twelve
(12) months after such termination or until expiration of the applicable Option
Period (if sooner) to the extent of the shares with respect to which the Stock
Option or related Stock Appreciation Rights could have been exercised by the
Participant on the date of such termination.

17. Disqualifying Disposition.
     If stock acquired upon exercise of a Stock Option is disposed of by a
Participant prior to the expiration of either two years from the Date of Grant
of such option or one year from the transfer of shares to the Participant
pursuant to the exercise of such option, or in any other disqualifying
disposition within the meaning of Section 422 of the Code, such Participant
shall notify the Corporation in writing of the date and terms of such
disposition. A disqualifying disposition by a Participant shall not affect the
status of any other option granted under the Plan as an incentive stock option
within the meaning of the Section 422 of the Code.
18. Non-Assignability.
     A Stock Option or a related Stock Appreciation Right granted to a
Participant may not be transferred or assigned, other than (i) by will or the
laws of descent and distribution or (ii) pursuant to the terms of a qualified
domestic relations order (as defined in Section 411(a)(13) of the Code or
Section 206(d)(3) of the Employee Retirement Income Security Act of 1974, as
amended) provided that in the case of a Stock Option, such transfer or
assignment may occur only to the extent it will not result in disqualifying such
option as an incentive stock option under Section 422 of the Code, or any other
successor provision. Subject to the foregoing, during a Participant’s lifetime,
Stock Options granted to a Participant may be exercised only by the Participant
or, subject to the terms hereof, by the Participant’s guardian or legal
representative.
19. Amendment or Discontinuance.
     The Board may, without the consent of the Participants, alter, amend,
revise, suspend or discontinue the Plan without obtaining approval of the
Corporation’s shareholders, provide such action shall not (i) materially
increase the benefits accruing to Participants under the Plan, (ii) materially
increase the number of securities which may be issued under the Plan, or
(iii) materially modify the requirements as to eligibility for Participation in
the Plan. Subject to the foregoing limitations, the Board may amend the Plan or
modify the agreements evidencing same in order to comply with any exemption from
the operation of Section 16(b) of the 1934 Act.

-7-



--------------------------------------------------------------------------------



 



20. Effect of the Plan.
     Neither the adoption of this Plan nor any action of the Board or the
Committee shall be deemed to give any officer or employee any right to be
granted a Stock Option to purchase Common Stock of the Corporation or any other
rights except as may be evidenced by a stock option agreement, or any amendment
thereto, duly authorized by the Board and executed on behalf of the Corporation
and then only to the extent and upon the terms and conditions expressly set
forth therein.
21. Term.
     Unless sooner terminated by action of the Board, the Plan will terminate on
January 28, 2002, but Stock Options and Stock Appreciation Rights granted before
that date will continue to be effective in accordance with their terms and
conditions.
22. Recapitalization, Merger and Consolidation.

  (a)   The existence of this Plan and Stock Options and Stock Appreciation
Rights granted hereunder shall not affect in any way the right or power of the
Corporation or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Corporation’s capital
structure or its business, or any merger or consolidation of the Corporation, or
any issue of bonds, debentures, preferred or preference stocks ranking prior to
or otherwise affecting the Common Stock or the rights thereof (or any rights,
options or warrants to purchase same), or the dissolution or liquidation of the
Corporation, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise.     (b)   The number of shares of Common Stock available
under the Plan described in Section 5, the number of shares of Common Stock that
may be purchased pursuant to Stock Options granted under the Plan, and the
consideration payable per share upon exercise may be proportionately adjusted by
the Board, in its sole discretion, for any increase or decrease in the number of
issued shares of Common Stock resulting from a subdivision or consolidation of
shares or other capital adjustment, or the payment of a stock dividend or other
increase or decease in such shares, effected without receipt of consideration by
the Corporation; provided, however, that any fractional shares resulting from
any such adjustment shall be eliminated for the purposes of such adjustment.    
(c)   Subject to any required action by the stockholders, if the Corporation
shall be the surviving or resulting corporation in any merger or consolidation,
any Stock Option and related Stock Appreciation Rights granted hereunder shall
pertain to and apply to the securities or rights (including cash, property or
assets) to which a holder of the number of shares of Common Stock subject to the
Stock Option and related Stock Appreciation Rights would have been entitled.    
(d)   In the event of any merger or consolidation pursuant to which the
Corporation is not the surviving or resulting corporation, there shall be
substituted for each share of

-8-



--------------------------------------------------------------------------------



 



      Common Stock subject to the unexercised portions of such outstanding Stock
Options and related Stock Appreciation Rights, that number of shares of each
class of stock or other securities or that amount of cash, property or assets of
the surviving or consolidated company which were distributed or distributable to
the stockholder of the Corporation in respect to each share of Common Stock held
by them, such outstanding Stock Options and related Stock Appreciation Rights to
be thereafter exercisable for such stock securities, cash or property in
accordance with their terms. Notwithstanding the foregoing, however, all such
Stock Options and related Stock Appreciation Rights may be canceled by the
Corporation as of the effective date of any such reorganization, merger or
consolidation or of any dissolution or liquidation of the Corporation by giving
notice to each holder thereof or his personal representative of its intention to
do so and by permitting the purchase during the thirty (30) day period next
preceding such effective date of all of the shares subject to such outstanding
Stock Options and related Stock Appreciation Rights.     (e)   In the event that
either sufficient shares of the Corporation’s Common Stock are purchased, or any
tender, exchange or similar offer is commenced which would, if successful
(i) result in any of the events described in subsections 22(c) and (d),
(ii) materially alter the structure or business of the Corporation, or
(iii) result in a Change in Control of the Corporation, then, notwithstanding
any other provision in the Plan to the contrary, all unmatured installments of
Stock Options and related Stock Appreciation Rights outstanding shall thereupon
automatically be accelerated and exercisable in full. The determination of the
Board that any of the foregoing conditions has been met shall be binding and
conclusive on all parties.     (f)   Except as hereinbefore expressly provided,
the issue by the Corporation of shares of stock of any class, or securities
convertible into shares of stock of any class, for cash or property, or for
labor or services either upon direct sale or upon the exercise of rights or
warrants to subscribe therefor, or upon conversion of shares or obligations of
the Corporation convertible into such shares or other securities, shall not
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of shares of Common Stock subject to Stock Options or Stock
Appreciation Rights granted pursuant to this Plan.     (g)   Upon the occurrence
of each event requiring an adjustment of the exercise price or the number of
shares purchasable pursuant to Stock Options or Stock Appreciation Rights
granted pursuant to the terms of this Plan, the Corporation shall mail forthwith
to each Participant a copy of its computation of such adjustment.

23. Liquidation or Dissolution.
     In case the Corporation shall, at any time while any Stock Option or Stock
Appreciation Rights under this Plan shall be in force and remain unexpired,
(i) sell all or substantially all its property, or (ii) dissolve, liquidate, or
wind up its affairs, then each Participant may thereafter receive upon exercise
hereof (in lieu of each share of Common Stock of the Corporation

-9-



--------------------------------------------------------------------------------



 



which such Participant would have been entitled to receive) the same kind and
amount of any securities or assets as may be issuable, distributable or payable
upon any such sale, dissolution, liquidation, or winding up with respect to each
share of Common Stock of the Corporation. If the Corporation shall, at any time
prior to the expiration of any Stock Option, make any partial distribution of
its assets, in the nature of a partial liquidation, whether payable in cash or
in kind (but excluding the distribution of a cash dividend payable out of earned
surplus and designated as such) then in such event the exercise prices then in
effect with respect to each Stock Option shall be reduced, on the payment date
of such distribution, in proportion to the percentage reduction in the tangible
book value of the shares of the Corporation’s Common Stock (determined in
accordance with generally accepted accounting principles) resulting by reason of
such distribution.
24. Options in Substitution for Stock Options Granted by Other Corporations.
     Stock Options and related Stock Appreciation Rights may be granted under
the Plan from time to time in substitution for such options held by employees of
a corporation who become or are about to become employees of the Corporation or
a Subsidiary as the result of a merger or consolidation of the employing
corporation with the Corporation or a Subsidiary or the acquisition by either of
the foregoing of stock of the employing corporation as the result of which it
becomes a Subsidiary. The terms and conditions of the subsided Stock Options and
related Stock Appreciation Rights so granted may vary from the terms and
conditions set forth in this Plan to such extent as the Board at the time of
grant may deem appropriate to conform, in whole or in part, to the provisions of
the options in substitution for which they are granted.
25. Investment Intent.
     The Corporation may require that there be presented to and filed with it by
any Participant under the Plan, such evidence as it may deem necessary to
establish that the Stock Options granted or the shares of Common Stock to be
purchased or transferred are being acquired for investment and not with a view
to their distribution.
26. No Right to Continue Employment.
     Nothing in the Plan or the grant of any Stock Option and related Stock
Appreciation Rights confers upon any employee the right to continue in the
employ of the Corporation or interferes with or restricts in any way the right
of the Corporation to discharge any employee at any time (subject to any
contract rights of such employee).
27. Indemnification of Board and Committee.
     No member of the Board of the Committee, nor any officer or employee of the
Corporation acting on behalf of the Board or the Committee, shall be personally
liable for any action, determination or interpretation taken or made in good
faith with respect to the Plan, and all members of the Board or the Committee
and each and any officer or employee of the Corporation acting on their behalf
shall, to the extent permitted by law, be fully indemnified and protected by the
Corporation in respect of any such action, determination or interpretation.

-10-



--------------------------------------------------------------------------------



 



28. Tax and 1934 Act Requirements.
     The employee receiving shares issued upon the grant or exercise of any
Stock Option or Stock Appreciation Right shall be required to pay the
Corporation the amount of any taxes which the Corporation is required to
withhold with respect to such shares of Common Stock. Such payments shall be
required to be made prior to or concurrent with the cash payment or delivery of
any certificate representing such shares of Common Stock. Such payments shall be
required to be made prior to or concurrent with the cash payment or delivery of
any certificate representing such shares of Common Stock. Such payment may be
made in cash, by check, or through the delivery of shares of Common Stock which
the employee owns or is entitled to receive after payment of the purchase price
(which may be effected by the actual delivery of shares of Common Stock by the
exercising employee or by the Corporation withholding a number of shares to be
issued upon the exercise of the Stock Option), which shares have an aggregate
fair market value equal to the required withholding payment, or any combination
thereof. If an exercising Participant who is an officer, director or 10%
shareholder of the Corporation (as determined by reference to Section 16(b)
under the 1934 Act and the rules promulgated thereunder) elects to have withheld
shares of Common Stock in an amount necessary to pay any such taxes, all
applicable provisions of Rule 16b-3 promulgated under Section 16(b) of the 1934
Act necessary to exempt such withholding of shares from the operation of Section
16(b) of the 1934 Act as a “purchase” or “sale” thereunder shall first be
satisfied.
29. Government Regulations.
     Notwithstanding any of the provisions hereof, or of any written agreements
evidencing Stock Options or Stock Appreciation Rights granted hereunder, the
obligation of the Corporation to sell and deliver shares shall be subject to all
applicable laws, rules and regulations and to such approvals by any government
agencies or national securities exchanges as may be required. The employee shall
agree not to exercise any Stock Option or Stock Appreciation Right, and the
Corporation shall not be obligated to issue any shares, if the exercise thereof
or if the issuance of shares shall constitute a violation by the employee or the
Corporation of any provision of any law or regulation of any governmental
authority.

-11-